Matter of Brown v New York State Dept. of Corr. & Community Supervision (2019 NY Slip Op 06680)





Matter of Brown v New York State Dept. of Corr. & Community Supervision


2019 NY Slip Op 06680


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

529020

[*1]In the Matter of Rohan Brown, Petitioner,
vNew York State Department of Corrections and Community Supervision, Respondent.

Calendar Date: August 30, 2019

Before: Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ.


Rohan Brown, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Superintendent of Woodbourne Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary hearing finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Cunningham v Annucci, 168 AD3d 1340, 1340 [2019]; Matter of Little v Lee, 164 AD3d 1559, 1560 [2018]).
Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.